DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22, 24-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2021/0105675 A1), herein after “Kim”.
Claims 1, 10, 19, and 25:
Regarding claim 1, Kim teaches ‘a method for wireless communication performed by a user equipment (UE)’ (Kim: [Abstract] “A method of performing dual active protocol stack (DAPS) handover by a user equipment (UE) in a wireless communication system includes), the method comprising:
‘initializing a set of state variables to a first set of initial values, respectively’ (Kim: “[0344] 4) When the UE receives the handover command message, the UE may re-establish a PDCP layer. For example, the UE may initialize window state variables with respect to an SRB and may discard a plurality of items of stored data (PDCP SDU or PDCP PDU). Also, the UE may initialize window state variables with respect to a UM DRB,), ‘the set of state variables being associated with synchronization of a communication window of a communication session’ (state variables are window state variables as disclosed above and synchronization in the present context implies continuation of communication, as disclosed in [0157], “The UE 1f-01 performs the random access to notify switching of the UE 1f-01 to the target cell and simultaneously to match UL synchronization, via the handover.”).
‘receiving a control message including an indication of a second set of current values associated with respective state variables of the set of state variables, at least one of the current values being different than a respective one of the initial values’ (Kim: [Abstract], “receiving, from a source base station, a radio resource control (RRC) reconfiguration message including DAPS configuration information indicating at least one bearer for a DAPS handover”).

Though Kim does not expressly teach, ‘setting the set of state variables to the second set of current values to synchronize the communication window with the communication session’, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to come up with the claim from the disclosure,  “reconfiguring, for the DAPS handover, a packet data convergence protocol (PDCP) entity corresponding to the at least one bearer for the DAPS handover” (Kim: [Abstract]).
Step of reconfiguring, as disclosed above is associated with a different set of state variables because of at least one different bearer associated with the handover process. The reconfiguration is also disclosed by Kim in [0173], “Also, in a case where the UE receives the handover command message and the handover command message indicates the DAPS handover method provided in the disclosure, when the DAPS handover method is indicated for particular bearers and a QoS flow and bearer mapping information are newly configured, the UE may switch a first SDAP layer architecture or function 1j-10 (see FIG. 1j) to a second SDAP layer architecture or function 1j-20 (see FIG. 1j) provided in the disclosure with respect to each bearer or a bearer for which the DAPS handover method is indicated.”.
Kim teaches, ‘receiving or transmitting a packet associated with the communication session within the synchronized communication window’ (implied by the disclosure, “establishing protocol entities for a target cell corresponding to the at least one bearer for the DAPS handover.” (Kim: [Abstract]).
Claim 10 is for a user equipment performing method of claim 1. It is a change in category with respect to claim 1. Claim elements are discussed above in claim 1.
	Kim discloses memory ([420]) and processor (Kim Fig. 1L) .
	Claim is rejected based on rejection of claim 1.

	Claim 19 is for a method performed by a base station. The method performed by the base station is complimentary to the method of claim 1. Claim elements are discussed above in claim 1.
Claim is rejected based on rejection of claim 1.

Claim 25 is for a base station performing method of claim 19. It is a change in category with respect to claim 19. Claim elements are discussed above in claim 19.
	Existence of memory and processor is implied.
	Claim is rejected based on rejection of claim 19.

Claims 2, 11, 20, and 26:
Regarding claim 2, Kim teaches the method of claim 1 (discussed above), ‘wherein the communication session includes a multicast communication session’ (implied by disclosure in Kim: [0077] Multimedia broadcast/multicast service (MBMS) service identification”) .
Claim 11 is for a user equipment performing method of claim 2. It is a change in category with respect to claim 2. Claim elements are discussed above in claim 2.
	Claim is rejected based on rejection of claim 2.

	Claim 20 is for a method performed by a base station. The method performed by the base station is complimentary to the method of claim 2. Claim elements are discussed above in claim 2.
Claim is rejected based on rejection of claim 2.

Claim 26 is for a base station performing method of claim 20. It is a change in category with respect to claim 20. Claim elements are discussed above in claim 20.
	Claim is rejected based on rejection of claim 20.

Claims 3 and 12:
Regarding claim 3, Kim teaches the method of claim 1 (discussed above), ‘wherein the control message includes a radio resource control (RRC) message’ (Kim: [Abstract], “receiving, from a source base station, a radio resource control (RRC) reconfiguration message”).
Claim 12 is for a user equipment performing method of claim 3. It is a change in category with respect to claim 3. Claim elements are discussed above in claim 3.
	Claim is rejected based on rejection of claim 3.

Claims 4, 13, 21, and 27:
Regarding claim 4, Kim teaches the method of claim 1 (discussed above),  ‘wherein the control message includes a packet data convergence protocol (PDCP) control message’ (Kim: [Abstract], “reconfiguring, for the DAPS handover, a packet data convergence protocol (PDCP) entity corresponding to the at least one bearer for the DAPS handover”).
Claim 13 is for a user equipment performing method of claim 4. It is a change in category with respect to claim 4. Claim elements are discussed above in claim 4.
	Claim is rejected based on rejection of claim 4.
	Claim 21 is for a method performed by a base station. The method performed by the base station is complimentary to the method of claim 4. Claim elements are discussed above in claim 4.
Claim is rejected based on rejection of claim 4.

Claim 27 is for a base station performing method of claim 21. It is a change in category with respect to claim 21. Claim elements are discussed above in claim 21.
	Claim is rejected based on rejection of claim 21.

Claims 5, 14, 22, and 28:
Regarding claim 5, Kim teaches the method of claim 4 (discussed above).  
Though Kim does not expressly teach, ‘receiving a radio resource control (RRC) message that indicates the first set of initial values’, the claim is obvious based on the fact that state variables may be sent through RRC message, as with the case for reconfiguration, as discussed above in claim 1..
Claim 14 is for a user equipment performing method of claim 5. It is a change in category with respect to claim 5. Claim elements are discussed above in claim 5.
	Claim is rejected based on rejection of claim 5.
Claim 22 is for a method performed by a base station. The method performed by the base station is complimentary to the method of claim 5. Claim elements are discussed above in claim 5.
Claim is rejected based on rejection of claim 5.

Claim 28 is for a base station performing method of claim 22. It is a change in category with respect to claim 22. Claim elements are discussed above in claim 22.
	Claim is rejected based on rejection of claim 22.

Claims 6 and 15:
Regarding claim 6, Kim teaches the method of claim 4 (discussed above), ‘wherein the set of state variables are associated with a packet data convergence protocol (PDCP) entity’ (Kim: [344], [349]).
Claim 15 is for a user equipment performing method of claim 6. It is a change in category with respect to claim 6. Claim elements are discussed above in claim 6.
	Claim is rejected based on rejection of claim 6.

Claims 7 and 16:
Regarding claim 7, Kim teaches the method of claim 6 (discussed above), ‘further comprising configuring the PDCP entity, wherein configuring the PDCP entity includes setting the set of state variables to the first set of initial values’ (implied by discussion in claim 1, Initial values are the first set of state variable to which they initialize during handover).
Claim 16 is for a user equipment performing method of claim 7. It is a change in category with respect to claim 7. Claim elements are discussed above in claim 7.
	Claim is rejected based on rejection of claim 7.

Claims 8 and 17:
Regarding claim 8, Kim teaches the method of claim 7 (discussed above), ‘further comprising initiating establishment of the communication session after completion of configuring the PDCP entity’ (implied by discussion in claim 1; communication session continues with the configured at least one bearer of the DAPS handover).
Claim 17 is for a user equipment performing method of claim 8. It is a change in category with respect to claim 8. Claim elements are discussed above in claim 8.
	Claim is rejected based on rejection of claim 8.

Claims 9 and 18:
Regarding claim 9, Kim teaches the method of claim 7 (discussed above). 
Though Kim does not expressly teach the claim element, ‘further comprising joining an ongoing multicast data session corresponding to the communication session’, claim would have been obvious to one of ordinary skill in the art based on the disclosure by Kim regarding multicast in [0077]. It would have been obvious based on the reconfiguration and if the reconfiguration is about joining a multicast, the user equipment will join the multicast as reconfigured by the base station).
Claim 18 is for a user equipment performing method of claim 9. It is a change in category with respect to claim 9. Claim elements are discussed above in claim 9.
	Claim is rejected based on rejection of claim 9.

Claims 24 and 30, though not expressly taught by Kim, it would have been obvious to one of ordinary  skill in the art before the effective filing date of the claimed invention based on the disclosure regarding acknowledgment message from the UE or the handover complete message ([207]; Fig. 11, step 1f-55) . 	
Allowable Subject Matter
Claims 23 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) US 2018/0083688 A1 teaches method and apparatus for managing user plane operation in wireless communication system which handles PDCP re-establishment process;
b) US 2020/0196189 A1 teaches method and a device for performing a re-establishment of PDCP entity associated with UM RLC entity in wireless communication system;
c) R2-1705514 discusses Text Proposal for RLC procedures; and
d) R2-1704264 discusses NR PDCP window and timer mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462